Exhibit 10.2

VULCAN MATERIALS COMPANY

STOCK-ONLY STOCK APPRECIATION RIGHTS AWARD AGREEMENT

Granted under the 2016 Omnibus Long-Term Incentive Plan

Terms and Conditions

﻿

Grant Date: XXXX XX, XXXX

﻿

﻿

1.



Definitions. In addition to other terms defined herein, the following terms will
have the meanings as follows, and terms not defined in the Agreement have the
meanings given in the Plan:

(a)



“Administrator” means the Compensation Committee of the Board of Directors (the
“Board”) or the Board.

(b)



“Agreement” means this Stock-Only Stock Appreciation Rights Award Agreement.

(c)



“Company” means Vulcan Materials Company, a New Jersey corporation, or its
successor.

(d)



“Disability” means Permanent and Total Disability whereby the Participant is
entitled to long-term disability benefits under the applicable long-term
disability plan of the Company or an Affiliate, or, to the extent the
Participant is not eligible to participate in any Company-sponsored plan, under
the guidelines of the Social Security Administration, or as otherwise defined in
the Plan.

(e)



“Exercise Price” means the Fair Market Value of a Share on the Grant Date.

(f)



“Fair Market Value” or “FMV” means the closing stock price per Share as reported
on the principal stock exchange on which such Shares are listed (with Fair
Market Value on the exercise date for these purposes determined based on the
closing price of a Share on the last trading day before the exercise date), or
as otherwise provided in the Plan.

(g)



“Grant Date” means the grant date of the SOSARs awarded herein.

(h)



“Participant” means the employee of the Company or its Subsidiaries or
other Affiliates granted the SOSARs under this Agreement.

(i)



“Plan” means the Vulcan Materials Company 2016 Omnibus Long-Term Incentive Plan,
as amended.

(j)



“Share” means a share of Common Stock, par value $1.00 per share, of the
Company.

(k)



“Stock-Only Stock Appreciation Right” or “SOSAR” means the right granted to the
Participant by the Company to receive Shares having a Fair Market Value equal to
the excess, if any, of the Fair Market Value of a Share on the date of exercise
over the Exercise Price for each such right granted (with Fair Market Value on
the exercise date for these purposes determined based on the closing price of a
Share on the last trading day before the exercise date), or as otherwise
provided in the Plan.

2.



Grant and Term of the SOSARs

(a)



Grant.  The Participant is awarded the number of SOSARs identified through the
electronic, on-line grant acceptance process, subject to the terms and
conditions of the Plan and this Agreement.  The Participant’s on-line acceptance
of the Agreement constitutes his or her agreement to the Agreement’s terms,
including but not limited to the restrictive covenants in Sections 4(a) and 5
herein.



--------------------------------------------------------------------------------

 



(b)



Term.  The SOSARs will terminate and may no longer be exercised on the first to
occur of (i) the date ten (10) years after the Grant Date or (ii) the last date
for exercising a SOSAR following termination of the Participant’s employment
with or service to the Company or upon a Change of Control, as described in
Section 4. The Participant acknowledges that the Company has no obligation to
advise the Participant of the pending expiration of the SOSARs.

3.



Exercise of the SOSAR.

(a)



Vesting and Right to Exercise.  The SOSARs will vest and become exercisable in
installments as follows, subject to the Participant’s continued employment with
the Company from the Grant Date until each applicable vesting date, except as
otherwise provided in Section  4:

On the first anniversary of the Grant Date (the “First Vesting Date”), one-third
of the SOSARs will vest and become exercisable. An additional one-third of the
SOSARs will vest and become exercisable on each of the second, and third
anniversaries of the First Vesting Date.

(b)



Vesting of Partial Shares. In the event that the vesting schedule set forth
above yields a fractional number of SOSARs, the number of SOSARs subject to
vesting in any given year will be rounded down to the nearest whole number of
SOSARs.

(c)



Method of Exercise. SOSARs may be exercised by the Participant communicating
proper notice to the Company’s  third party stock plan administrator, which
notice must include the Participant’s election to exercise the SOSARs, the
number of SOSARs being exercised and such other representations and agreements
with respect to such SOSARs as may be required pursuant to the provisions of
this Agreement and the Plan. The FMV on the exercise date is determined based on
the closing stock price per Share on the last trading day before the exercise
date, or as otherwise provided in the Plan.

(d)



Delivery of Shares. Upon the exercise of a SOSAR, the Shares will be issued as
soon as practicable to the Participant’s account maintained by the Company’s
third party stock plan administrator.

(e)



Withholding.  The Company will withhold Shares having a Fair Market Value on the
date the tax is to be determined equal to the minimum statutory amount (or such
other amount as may be determined by the Administrator in accordance with the
Plan) for federal, state, local and employment taxes which could be withheld on
the transaction with respect to any taxable event arising as a result of this
Agreement, or as otherwise provided in the Plan.

4.



Termination of Employment; Change of Control.

(a)



Termination at age 55 or above.

(i)



If a Participant terminates from employment at age 55-61 other than Cause (for
these purposes, “Early Retirement”), the outstanding SOSARs will become
non-forfeitable in accordance with Table A, provided that the Participant has
been employed continuously from the Grant Date until the Termination Date. Such
non-forfeitable SOSARs will continue to vest and become exercisable in
accordance with Section 3(a) (notwithstanding the Participant’s termination of
employment) and will remain exercisable for the remainder of the 10-year term,
except as otherwise provided herein. The Participant may be required to execute
a reasonable non-competition covenant (except where not applicable due to some
state laws) with the Company restricting the Participant from competing with the
Company in a specified territory for a specified period of time. If such
covenant is required by the Company and (A) is not executed by the Participant,
the Participant may exercise vested SOSARs until the first to occur of (i) the
date that is 30 days after the Participant’s  Termination Date or (ii) the date
on which the SOSARs expire according to their term, and the SOSARs will expire
after such date, or (B) the Participant violates the covenant, the SOSARs will
be forfeited;  in addition, in each case, the unvested SOSARs on the Termination
Date will be forfeited as of such date.



Exhibit 10.2 – Page 2

--------------------------------------------------------------------------------

 



TABLE A

If Participant age 55-61 terminates:

The percentage of SOSARs that are vested or will become non-forfeitable is:

At 1/1/20XX or After

34% of the award

At 1/1/20XX or After

67% of the award

At 1/1/20XX or After

100% of the award

﻿

(ii)



If a Participant terminates from employment at age 62 or later other than for
Cause (for these purposes, “Retirement”), the outstanding SOSARs which have been
held by the Participant until 1/1/20XX will be non-forfeitable, provided that
the Participant has been employed continuously from the Grant Date until the
Termination Date. Such non-forfeitable SOSARs will continue to vest and become
exercisable in accordance with Section 3(a) (notwithstanding the Participant’s
termination of employment) and will remain exercisable for the remainder of the
10-year term, except as otherwise provided herein.  The Participant may be
required to execute a reasonable non-competition covenant (except where not
applicable due to some state laws) with the Company restricting the Participant
from competing with the Company in a specified territory for a specified period
of time. If such covenant is required by the Company and (A) is not executed by
the Participant, the Participant may exercise vested SOSARs until the first to
occur of (i) the date that is 30 days after the Participant’s  Termination Date
or (ii) the date on which the SOSARs expire according to their term, and such
vested SOSARs will expire after such date, and (B) the Participant violates the
covenant, the SOSARs will be forfeited; in addition, in each case, the unvested
SOSARs on the Termination Date will be forfeited as of such date.

(b)



Disability. Upon determination of Disability, the SOSARs outstanding as of the
date of such Disability will become fully vested and immediately exercisable,
provided that the Participant has been employed continuously from the Grant Date
until the date of determination of Disability. The SOSARs will remain
exercisable for the remainder of the 10-year term.

(c)



Death. Upon the death of a Participant, the SOSARs outstanding as of the date of
death will become fully vested and immediately exercisable; provided that the
Participant has been employed continuously from the Grant Date until the date of
death. Such SOSARs may be exercised by the Participant’s legal representatives
at any time until the first to occur of (i) the date that is one year after the
Participant’s death or (ii) the date on which the SOSARs expire according to
their term.

(d)



Other Termination. Upon voluntary termination prior to age 55, or upon
involuntary termination for reasons other than death, Disability or Cause as
determined under Section 4(e), and provided that the Participant has been
continuously employed from the Grant Date until the Termination Date, the
Participant may exercise vested SOSARs until the first to occur of (i) the date
that is 30 days after the Participant’s  Termination Date or (ii) the date on
which the SOSARs expire according to their term, and such vested SOSARs will
expire on such date.  The SOSARs that are unvested on the Termination Date will
be forfeited as of such date.

(e)



Termination for Cause. If a Participant’s employment is terminated for Cause,
 all SOSARs, whether vested or unvested, outstanding as of the Terminate Date
will immediately terminate and may not be exercised to any extent by the
Participant. The Administrator will have complete discretion to determine the
basis for the Participant’s termination, including but not limited to whether
the Participant has been terminated for Cause. The Administrator’s determination
will be final and binding on all persons for purposes of the Plan and this
Agreement.



Exhibit 10.2 – Page 3

--------------------------------------------------------------------------------

 



(f)



Change of Control of the Company.  In the event a Change of Control occurs, and
subject to Plan terms, the following will apply:

(i)



To the extent that the successor or surviving company in the Change of Control
event does not assume or substitute for the SOSARs (or in which the Company is
the ultimate parent corporation and does not continue the SOSARs) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator prior to the Change of Control) as SOSARs
outstanding under the Plan immediately prior to the Change of Control event, the
SOSARs will become fully vested and exercisable.

(ii)



Further, in the event that the SOSARs are substituted, assumed or continued as
provided in Section 4(f)(i) herein, the SOSARs will nonetheless become fully
vested and exercisable if the Participant’s employment is terminated by the
Company not for Cause or by the Participant for Good Reason within six months
before (in which case the SOSARs will become fully vested and exercisable as of
the effective date of the Change of Control) or two years (or such other period
after a Change of Control as may be stated in a Participant’s employment, change
in control, consulting or other similar agreement, plan, or policy, if
applicable) after the effective date of a Change of Control (in which case the
SOSARs will become fully vested and exercisable as of the Participant’s
Termination Date). The vested SOSARs must be exercised, if at all, as provided
in Section 4. 

(iii)



In the event that the SOSARs are substituted, assumed or continued as provided
in Section 4(f)(i) herein, the Participant will also be entitled to receive,
with respect to each SOSAR that becomes vested following the effective date of
the Change of Control pursuant to Section 3 or Section 4, a value restoration
payment with respect to such SOSAR (a “Value Restoration Payment”), provided
that the Value Restoration Payment will only be payable if the Participant
remains in continuous employment with the Company or its successor or an
Affiliate of the Company or its successor through the applicable vesting date.
The Value Restoration Payment will be equal to the difference between the Fair
Market Value of the surviving entity’s common stock (or equivalent security) on
the effective date of the Change of Control and, if less, the Fair Market Value
of the surviving entity’s common stock (or equivalent security) on the date of
vesting (including the date of any accelerated vesting pursuant to this Section
4) (in each case, less the SOSAR Exercise Price, as such Exercise Price may be
adjusted pursuant to Section 4(f)(i), provided that the difference between the
Fair Market Value and the exercise price in each calculation may not be less
than zero)). Any such Value Restoration Payment shall be paid to the Participant
in cash within thirty (30) days following the applicable vesting date.

5.



Non-Solicitation. In consideration for this Agreement and notwithstanding any
other provision in this Agreement, the Participant agrees to comply with the
non-solicitation covenants set forth below (except where not applicable due to
some state laws):

(a)



Non-Solicitation of Customers. The Participant acknowledges that while employed
by or in service to the Company, the Participant will occupy a position of trust
and confidence and will acquire confidential information about the Company, its
Subsidiaries and other Affiliates, and their clients and customers that is not
disclosed by the Company or any of its Subsidiaries or other Affiliates in the
ordinary course of business, including trade secrets, data, formulae,
information concerning customers and other information which is of value to the
Company because it is not generally known. The Participant agrees that during
the period of employment with or service to the Company and for a period of two
years after the Participant’s Termination Date, regardless of the reason for
termination, the Participant will not, either individually or as an officer,
director, shareholder, member, partner, agent, consultant or principal of
another business firm, directly or indirectly solicit any customer of the
Company or of its Subsidiaries or other Affiliates.



Exhibit 10.2 – Page 4

--------------------------------------------------------------------------------

 



(b)



Non-Solicitation of Employees. The Participant recognizes that while employed by
or in service to the Company, the Participant will possess confidential
information about other employees of the Company and its Subsidiaries or other
Affiliates relating to their education, experience, skills, abilities,
compensation and benefits, and inter-personal relationships with suppliers to
and customers of the Company and its Subsidiaries or other Affiliates. The
Participant recognizes that this information is not generally known, is of
substantial value to the Company and its Subsidiaries or other Affiliates in
developing their respective businesses and in securing and retaining customers,
and will be acquired by the Participant because of the Participant’s business
position with the Company. The Participant agrees that during the period of
employment with or service to the Company and for two years after the
Participant’s Termination Date, regardless of the reason for termination, the
Participant will not, directly or indirectly, solicit or recruit any employee of
the Company or any of its Subsidiaries or other Affiliates for the purpose of
being employed by the Participant or by any business, individual, partnership,
firm, corporation or other entity on whose behalf the Participant is acting as
an agent, representative or employee and that the Participant will not convey
any such confidential information or trade secrets about other employees of the
Company or any of its Subsidiaries or other Affiliates to any other person
except within the scope of the Participant’s duties as an employee of or service
provider to the Company.

(c)



Remedies. If the Participant violates either of the covenants in Section 5(a) or
Section 5(b) above, the SOSARs will be forfeited and the Participant’s rights
under the Agreement will terminate. In addition, if any dispute arises
concerning the violation by the Participant of the covenants described in this
section, in addition to any other rights or remedies of the Company, an
injunction may be issued restraining such violation pending the determination of
such controversy, and no bond or other security will be required in connection
therewith. Further, the Company will be entitled to any appropriate relief,
including money damages, equitable relief, and attorneys’ fees.

6.



Additional Provisions

(a)



No Right to Continued Employment or Service; No Right to Further Awards.
 Nothing in the Plan or the Agreement gives the Participant any right to
continue in the employment or service of the Company or an Affiliate or
interferes with the right of the Company or an Affiliate to terminate the
Participant’s employment or service at any time. Except as otherwise provided in
the Plan or this Agreement, all rights of the Participant with respect to the
unvested portion of the SOSARs (if any) will terminate on the Participant’s
Termination Date. The grant of the SOSARs does not create any obligation to
grant further awards.

(b)



Tax Consequences. The Participant acknowledges that the Company has made no
warranties or representations to the Participant with respect to the tax
consequences related to the transactions contemplated by this Agreement, and the
Participant is in no manner relying on the Company or its representatives for an
assessment of such tax consequences. The Participant acknowledges that there may
be adverse tax consequences upon the grant, vesting or exercise of the SOSARs
and/or the acquisition or disposition of the Shares or other benefits subject to
the SOSARs and that he or she has been advised that he or she should consult
with his or her own attorney, accountant and/or tax advisor regarding the
decision to enter into this Agreement and the consequences thereof. The
Participant also acknowledges that the Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for the
Participant.

(c)



SOSARs Subject to Plan. By entering into this Agreement, the Participant agrees
and acknowledges that the Participant has received and read a copy of the Plan
and Plan prospectus. The Participant acknowledges and agrees that the Agreement
and the Participant’s rights are subject to the Plan. The terms and provisions
of the Plan are incorporated herein by reference. In the event of a conflict
between any term or provision in the Agreement and a term or provision of the
Plan, the Plan terms will govern, unless the Administrator determines otherwise.

(d)



Amendment; Waiver; Superseding Effect. This Agreement may be modified or amended
as provided in the Plan. The waiver by the Company of a breach of any provision
of this Agreement by the Participant will not operate or be construed as a
waiver of any subsequent breach by the Participant. The Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the SOSARs or any related rights, and the Participant waives any rights
or claims related to any such statements, representations or agreements.



Exhibit 10.2 – Page 5

--------------------------------------------------------------------------------

 



(e)



Recoupment and Forfeiture. As a condition to receiving the SOSARs, the
Participant agrees that he or she will abide by the Company’s Director and
Executive Stock Ownership and Equity Retention Guidelines and Clawback Policy
and/or other policies adopted by the Company or an Affiliate, each as in effect
from time to time and to the extent applicable to the Participant. Further, the
Participant will be subject to such compensation recovery, recoupment,
forfeiture or other similar provisions as may apply under Applicable Law.

(f)



Administrator Discretion. The Administrator has full authority and discretion
with respect to the SOSARs and this Agreement to the extent provided in the
Plan.



Exhibit 10.2 – Page 6

--------------------------------------------------------------------------------